Citation Nr: 0721381	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-20 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).

The veteran has stated that he was evaluated at the Oakland 
Park, Florida, VA facility in approximately March 2006.  The 
records of that treatment are not in the claims file.

The veteran was provided a VA examination in August 2004.  
While the examiner diagnosed hearing loss and discussed the 
veteran's noise exposure in service and after service, no 
opinion was offered as to whether the hearing loss was 
related to the veteran's service.  The Board finds that a VA 
examination would be useful to obtain an opinion regarding 
the etiology of the veteran's hearing loss.

Accordingly, this case is REMANDED for the following:

1.  Obtain the veteran's records from the 
Oakland Park, Florida, VA Outpatient 
Clinic relating to treatment for hearing 
loss.

2.  Schedule the veteran for a VA 
audiological examination.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report 
and the examiner should discuss the 
veteran's exposure to noise in service 
and after service.  The examiner should 
provide the following opinion:

Is it as likely as not (50 percent 
probability or greater) that the 
veteran's hearing loss is the result 
of exposure to noise during his 
active duty service?

3.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time within which to 
respond.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


